UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9 (Rule 14d-101) Solicitation/Recommendation Statement Under Section 14(d)(4) of the Securities Exchange Act of 1934 (Amendment No. 2) NOVEN PHARMACEUTICALS, INC. (Name of Subject Company) NOVEN PHARMACEUTICALS, INC. (Name of Person Filing Statement) Common Stock, par value $.0001 per share (Title of Class of Securities) (Cusip Number of Class of Securities) Peter Brandt President and Chief Executive Officer NovenPharmaceuticals, Inc. 11960 S.W. 144th Street
